 



Exhibit 10.9
SCHEDULE
TO
JO-ANN STORES, INC.
SUPPLEMENTAL RETIREMENT BENEFIT PLAN

              MAXIMUM SUPPLEMENTAL PARTICIPANT   RETIREMENT BENEFIT AMOUNT
 
       
David Holmberg
  $ 600,000  
James Kerr
  $ 600,000  

This Schedule is effective as of July 27, 2006, and supersedes any and all
previous Schedules.

            JO-ANN STORES, INC.
      By:   /s/ Darrell Webb         Darrell Webb, Chairman of the Board,       
President and Chief Executive Officer              By:   /s/ David Goldston    
    David Goldston
Senior Vice President,
General Counsel and Secretary             

